Case 1:18-cr-20859-RS Document 172 Entered on FLSD Docket 11/26/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 18-20859-CR-RS

 UNITED STATES OF AMERICA

 vs.

 IGOR GRUSHKO
 DENIS GRUSHKO

             Defendants.
 _______________________________/

            DEFENDANTS’ OPPOSED MOTION FOR JUDGMENT OF ACQUITTAL
                      NOTWITHSTANDING THE VERDICTS

        COME NOW, the Defendants, IGOR GRUSHKO and DENIS GRUSHKO, by and

 through their respective undersigned Court appointed attorneys and hereby file their instant

 Motion for Judgment of Acquittal Notwithstanding the Verdicts, pursuant to Rule 29(c), Federal

 Rules of Criminal Procedure, and as grounds states the following:

       1.       The instant case was tried before a jury beginning on October 28, 2019 and

 concluding with guilty verdicts on both Defendants on all counts on October 31, 2019.

 Defendant Igor Grushko was found on Counts 1, 2, 3, 4, 5, 6, 7, 8, and 9 of the Superseding

 Indictment.   Defendant Denis Grushko was found on Counts 1, 4, 5, 6, 7, 8, and 9 of the

 Superseding Indictment.

       2.       Pursuant to Rule 29(c) of Federal Rules of Criminal Procedure the Defendants are

 permitted to renew their motion for judgement of acquittal within 14 days of an adverse verdict.

 This Court did enter an Order extending the time for filing the instant motion and other post-trial

 motions up to and including November 27, 2019. Thus, the instant motion is being timely filed.




                                                 1
Case 1:18-cr-20859-RS Document 172 Entered on FLSD Docket 11/26/2019 Page 2 of 5



        3.      The evidence presented by the Government during the trial of Defendants Igor

 Grushko and Denis Grushko was such that it was insufficient to sustain the convictions when the

 evidence is viewed in the light most favorable to the Government.

        4.      The evidence in the trial was such that a reasonable trier of fact could not find that

 the evidence proved guilt beyond a reasonable doubt as to Defendant Igor Grushko or Denis

 Grushko on any of the Counts for which they were found guilty.

        5.      The evidence presented at trial was not only insufficient to establish the

 Defendants guilty on any of the Counts, but also was riddled with significant lacks of evidence

 giving rise to reasonable doubt. Undersigned counsel respectfully incorporate by reference the

 comments made by undersigned counsel in their closing argument in the instant case.

        6.      The Government’s case failed to establish an in court identification of the

 Defendants as being the perpetrators of the criminal acts/criminal conduct on which the

 aforementioned counts of the Superseding Indictment were based.                This fatal lack of

 identification in Court, further justifies and warrants that this Court grant the instant motion for

 acquittal.

        7.      The significant lack of evidence that undermined and made unreliable and

 insufficient the evidence presented by the Government during the trial included but was not

 limited to the following:

                a. No DNA evidence on any of the physical evidence that was seized in the
                   investigation of this case and was introduced into evidence;

                b. No evidence whatsoever to establish who entered or who deleted data in and
                   from the various computers and electronic storage devices that were
                   introduced into evidence in the instant case and upon which expert testimony
                   was based;

                c. No evidence as to when said data was entered into the computer and
                   computerized storage devices and when data was deleted from said devices;

                                                  2
Case 1:18-cr-20859-RS Document 172 Entered on FLSD Docket 11/26/2019 Page 3 of 5




                d. No evidence to establish that the Defendants actually utilized and operated the
                   computers and the electronic storage/computer devices that were introduced
                   into evidence;

                e. No text message evidence was presented that in any way implicated the
                   Defendants

                f. No cell site/tower evidence or records were presented by the Government to
                   place the Defendants at the Target stores in question in the instant case;

                g. No testimony from any Target store employees that were involved with any of
                   the transactions in question at the Target stores in the instant case. Thus, no
                   Target store employee testified about any of the transactions in question that
                   allegedly occurred at the Target store. Thus, no Target employee identified
                   the Defendants as being the individuals responsible for the Target store
                   transactions in question.

        8.      Federal Rule of Criminal Procedure 29(c), which governs motions for judgment

 of acquittal after a jury verdict, “tests the sufficiency of the evidence against a defendant, and

 avoids the risk that a jury may capriciously find him guilty though there is no legally sufficient

 evidence of guilt.” United States v. Collantes, No. 19-21028, 2011 WL 2784266, at *4 (S.D. Fla.

 Jul. 13, 2011) (citation omitted). Under Rule 29(c), a “district court should apply the same

 standard used in reviewing the sufficiency of the evidence to sustain a conviction.” United States

 v. Ward, 197 F.3d 1073, 1079 (11th Cir. 2000). The district court must resolve any conflicts in

 the evidence in favor of the government and must accept all reasonable inferences that tend to

 support the government’s case. Collantes, 2011 WL 2784266, at *4. The evidence need not

 exclude every reasonable hypothesis of innocence or be wholly inconsistent with every

 conclusion but guilt, “provided a reasonable trier of fact could find that the evidence establishes

 guilt beyond a reasonable doubt.” Ward, 197 F.3d at 1079 (citation omitted). Instead, a court

 must inquire whether, “after viewing the evidence in the light most favorable to the prosecution,




                                                 3
Case 1:18-cr-20859-RS Document 172 Entered on FLSD Docket 11/26/2019 Page 4 of 5



 would any rational trier of fact have found all the essential elements of the crime beyond a

 reasonable doubt.” United States v. Lopez, 403 F. App’x 362, 371 (11th Cir. 2010).

        9.      When deciding a post-trial motion for judgment of acquittal the district court must

 determine whether, viewing the evidence in the light most favorable to the government and

 drawing reasonable inferences in favor of the jury’s verdict, a reasonable trier of fact could find

 that the evidence established guilt beyond a reasonable doubt. Unites States v. Williams, 390

 F.3d 1319 (11th Cir. 2004).

        10.     CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 88.9:
 Undersigned counsel have conferred with AUSA Kiran N. Bhat who advises that the
 Government opposes the instant motion.
        WHEREFORE, Defendants Igor Grushko and Denis Grushko and their respective

 undersigned counsel request that this Court enter an order vacating the convictions of the

 Defendants in this case and entering an order of Judgment of Acquittal on all of the

 aforementioned Counts as to Defendants Igor Grushko and Denis Grushko.

                                                Respectfully submitted,

 BILL CLAY, P.A. II                             Jonathan S. Friedman, P.A.
 Attorney for Defendant Denis Grushko           ATTORNEY FOR DEFENDANT IGOR GRUSHKO
 11440 N. Kendall Drive, #400                   ONE EAST BROWARD BLVD.
 Miami, FL 33176                                SUITE 925
 (305) 595-0866/phone                           FORT LAUDERDALE, FLORIDA 33301
 (305) 595-9732/fax                             TELEPHONE: (954) 713-2820
 bill@billclaypa.com                            FACSIMILE: (954) 713-2894

 William A. Clay                                /S/ Jonathan S. Friedman
 William A. Clay, Esq.                          JONATHAN S. FRIEDMAN, ESQ.
 Florida Bar No. 155102                         FLORIDA BAR NUMBER: 973297




                                                 4
Case 1:18-cr-20859-RS Document 172 Entered on FLSD Docket 11/26/2019 Page 5 of 5



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 26, 2019, the undersigned attorney
 electronically filed the foregoing document with the Clerk of the Court, AUSA, United States
 Attorney Office- Southern District of Florida and other counsel of record, if any, using CM/ECF
 and has served same via U.S. Mail to those counsel(s) or individuals, if any, who are not
 authorized to receive electronically Notice of Electronic Filing.

                                            /S/ Jonathan S. Friedman
                                            Jonathan S. Friedman, Esq.

                                            /s/    William A. Clay
                                            William A. Clay, Esq.




                                               5
